Appellant contends, as one assignment of error, that the Circuit Court had no jurisdiction to try this case upon its merits, because the state failed to produce in evidence, on the trial, the transcript of the record of the proceedings in the justice of the peace court, or any essential part thereof. The contention is not well taken. It is true that on appeals to the Circuit Court from the justice of the peace courts in both civil and criminal cases, it is necessary that a certified transcript of the record of the proceedings in the justice court be filed in the Circuit Court, to confer on the Circuit Court jurisdiction to try the appeal on its merits.
Sections 64, 65, 66 and 67, Code of 1930, modified in certain respects by section 3403, Code 1930; Ball v. Sledge, 82 Miss. 747, 35 So. 214; McPhail v. Blann (Miss. 1908), 47 So. 666; Cawthon v. State, 100 Miss. 834, 57 So. 224; Borders v. State,138 Miss. 788, 104 So. 145; Young v. State, 140 Miss. 165,105 So. 461; Salers v. *Page 882 
State, 142 Miss. 88, 107 So. 375; Cook v. State, 144 Miss. 519,110 So. 443.
But nothing else need be done for the Circuit Court to acquire jurisdiction. It is not necessary to introduce on the trial, as a part of the evidence, the transcript of such record, or any part thereof.
That was the question adjudicated in Myrick v. Mansell,184 Miss. 701, 184 So. 447, 185 So. 581, which was a civil case, but the same rule applies in criminal cases.
As also stated in that case, the transcript from the justice court, when transmitted and filed in the Circuit Court, becomes a part of the record on appeal to the Supreme Court, although not offered in evidence on the trial in the Circuit Court.
We have duly considered the other assignments of error on this appeal, and we find no reversible error in this record.
Affirmed.